DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The claimed limitations "updating until the received signals, when displayed to on-site personnel with a percentage of change in signals between successive sweeps, are accepted by the on-site personnel" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Teyssandier (2014/0043937), teaches emitting, from a vibratory seismic source into geological layers, a frequency sweep using sweep parameters, wherein the sweep parameters include frequencies and modulation parameters for seismic waves; receiving, from one or more sensors, signals including seismic data acquisition information, including values identifying energy reflected back from boundaries where rock properties change; determining which of the reflected seismic waves are attenuated using an integral transform and a thresholding algorithm for image segmentation; determining and updating, based on the reflected seismic values that are attenuated, optimum sweep parameters to compensate for local geology effects; and repeating the emitting, receiving, determining attenuation, determining optimum sweep parameters, and updating until the received signals are determined to be satisfactory.  However it does not teach updating until the received signals, when displayed to on-site personnel with a percentage of change in signals between successive sweeps, are accepted by the on-site personnel.  It is known in the 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645